Citation Nr: 1821321	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  15-17 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a heart disorder.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for otitis media.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to August 1956 and from May 1957 to April 1976.

These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2013 and April 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board notes that the Veteran requested a Board hearing in a May 2015 Substantive Appeal in regard to the Veteran's hearing loss, tinnitus, and otitis media claims.  However, the Veteran indicated in a July 2015 Substantive Appeal applicable to all claims on appeal that he did not want a Board hearing.  Therefore, the Board finds that the Veteran's prior request for a Board hearing has been withdrawn.  38 C.F.R. § 20.704.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran reported on a June 2010 compensation application that he has hearing loss, tinnitus, a heart disorder, and hypertension that onset during service.  In addition, in an April 2014 notice of disagreement, the Veteran reported that he was noted to have high blood pressure during service and that in-service testing was found to show an irregular heartbeat in 1975 or 1976.

The Veteran's service treatment records (STRs) contain a report following an electrocardiogram (EKG) performed in May 1972.  The treatment provider found that the EKG showed early repolarization.  Thereafter, in a February 1976 report of medical history, the Veteran denied experiencing heart trouble, palpitation or pounding heart, pain or pressure in his chest, high or low blood pressure, and ear, nose, or throat trouble.  A separation examination performed in February 1976 contains a finding of normal heart, vascular system, lungs and chest, and ears.  His blood pressure was noted to be 116 over 70 at such time and did not note any issues relevant to the claims on appeal.

Heart Disability and Hypertension

Initially, the Board notes that a remand is necessary to allow the RO to associate medical records from the time period following the Veteran's discharge from service.  In this regard, in an August 1980 statement, the Veteran reported receiving treatment at Moffet Naval Air Station in 1979 for heart irregularities.  His file also contains a September 1980 finding that such medical records may be retired and states that the records should be requested from the National Personnel Records Center (NPRC).  However, there is no request from the NPRC in regard to these records in the Veteran's file and the file does not contain post-service treatment records for many years following his discharge from service.  See 38 C.F.R. § 3.159(c).  

Additionally, private treatment records associated with the file in September 2012 reflect that the Veteran was noted as having atrial fibrillation as of September 2002 and hypertension as of May 2010.  In addition, a VA treatment record added to the file in May 2012 shows that the Veteran was found to have atrial flutter in November 2011.  

The Veteran was afforded a VA heart examination in May 2015.  The examiner noted a diagnosis of atrial fibrillation in the 2000s.  However, she found that the in-service report of early repolarization was a nonspecific finding of unknown clinical significance.  She also stated that it is not known what the causal-effect relationship, if one exists, between a remote history of non-specific EKG findings to the later development of atrial fibrillation.  The Board finds that a medical opinion from a cardiac specialist should be obtained to determine if there is such relationship.  Additionally, the Veteran should be afforded an examination to determine if his hypertension onset during service or in the year following his discharge.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Otitis Media, Bilateral Hearing Loss, and Tinnitus

The Veteran also contends that he has otitis media that began during service.  His service treatment records (STRs) contain diagnoses of otitis media in January 1960, November 1962, January 1963, and June 1963.  The Veteran was afforded an examination in regard to this claim in September 2016.  The examiner noted that the Veteran had been diagnosed with otitis media in 2016 and that he also had onset of relevant symptoms in 1954.  However, the examiner concluded that the Veteran's otitis media is not related to service because it had resolved prior to the examination.  However, there was a diagnosis of otitis media during the pendency of the appeal.  As the examiner did not offer sufficient rationale to support his conclusion, another examination is necessary in regard to the nature and etiology of the Veteran's otitis media present during the period on appeal.

Additionally, the Veteran was afforded a VA examination in regard to his hearing loss and tinnitus claims in March 2011.  The examiner concluded that the Veteran's hearing loss and tinnitus were unrelated to his military service.  The examiner noted that the results form 1970, 1971, and 1973 showed mild hearing loss at 6000Hz, but that results were still within normal limits for rating purposes.  The examiner reported that in-service testing shows that the Veteran had normal hearing at discharge from service and that he could not recall when his tinnitus began.  However, the absence of documented hearing loss while in service is not fatal to a claim for service connection. Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  Additionally, if there was any current hearing loss (by VA standards) it had to be determined whether shifts in auditory thresholds during service represented the onset of any current hearing loss (even if first diagnosed a number of years after service).  Hensley at 155.  Therefore, the Veteran should be afforded a new VA examination for bilateral hearing loss and tinnitus. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate service department and/or records custodian(s), to include the National Personnel Records Center, with a request for copies of the Veteran's post-service treatment records from the Moffet Naval Air Station. 

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completing the records development indicated above, schedule the Veteran for an examination by an appropriate cardiac specialist to determine the nature and etiology of his heart condition and hypertension.  The entire claims file should be reviewed by the examiner.
The examiner should note all current heart disorders found, to include hypertension and atrial fibrillation.  If any previously diagnosed heart disorder is not found on examination, the examiner should address the prior diagnoses of record and indicate whether they may have resolved or been misdiagnosed.   

The examiner is to state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's heart disorder, to include atrial fibrillation, had its onset during or is otherwise related to service.  Specifically address the May 1972 service treatment records where the treatment provider found that the EKG showed early repolarization.

The examiner is to state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension had onset during, manifest within one year of discharge, or is otherwise related to service, to include the Veteran's report of being told he had high blood pressure during service.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant sciences as applicable to this case, which may reasonably explain the medical guidance in this study of this case.

3.  Additionally, schedule the Veteran for an examination by an appropriate medical professional to determine the nature and etiology of his otitis media present during the period on appeal.  The entire claims file should be reviewed by the examiner.

If any previously otitis media is not found on examination, the examiner should address the prior diagnosis of record and indicate whether it may have resolved or been misdiagnosed.   

The examiner is to state whether it is at least as likely as not (a 50 percent or greater probability) that the otitis media had onset during or is otherwise related to service, to include the Veteran's in-service otitis media diagnosis.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant sciences as applicable to this case, which may reasonably explain the medical guidance in this study of this case.

4.  After completing the records development indicated in item 1 above, schedule the Veteran for an examination by an appropriate medical professional to determine the nature and etiology of bilateral hearing loss and tinnitus.  The entire claims file should be reviewed by the examiner.

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's bilateral hearing loss and/or tinnitus had its onset during service or is causally or etiologically due to in-service noise exposure. 

 In so opining, the examiner must do the following: 

 (a) Review and comment on the in-service audiograms of record and discuss the shifts in hearing thresholds between the Veteran's entrance and separation from service.  Specifically, address the increases in the 1970, 1971, and 1973 audiograms.  

 (b) Explain the significance of the absence or presence of threshold shifts and severity of such threshold shifts in relation to the likelihood that military noise exposure caused permanent hearing damage.

 (c) Explain the significance of normal hearing in relation to the likelihood military noise exposure caused permanent hearing damage, including addressing theories of delayed/latent onset of hearing loss.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant sciences as applicable to this case, which may reasonably explain the medical guidance in this study of this case.

5.  Finally, after completing all the above actions, plus any further actions needed as a consequence of the development completed, readjudicate the claims remaining on appeal.  If any benefit sought remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



